Title: To George Washington from Edmund Randolph, 25 July 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia July 25 1794.
               
               The Secretary of State begs leave to submit to the President of the United States the following observations on the arrangement of the 800,000 dollars, directed to be borrowed for Algerine purposes.
               Mr Lamb was supposed to have offered for the ransom of twenty one American Citizens 59,496 dollars; that is, about 2833 dollars each.
               Mr Simpson is said to have contracted in the Deys own books, under the direction of Messrs Bulkeleys of Lisbon for the ransom of fourteen American Citizens, 34,729 dollars, that is, about 2480 dollars each.
               The instructions to Captain Paul Jones limited the ransom of thirteen American Citizens to 27,000 dollars, something better than 2000 dollars each.
               The Dutch have lately redeemed their captives at 1000 sequins, or about 2000 dollars each.
               
               Supposing our remaining citizens to be one hundred and twelve, the ransom would be 224,000 dollars.
               As to a peace, our objections have been hitherto decided against the payment of a large sum in gross.
               Annual payments have been preferred; and the expression to Captain Jones on the part of the President has been, that he would be pleased with 10,000 dollars annually; contented with 15,000; think 20,000 a very hard bargain; but would go as far as 25,000 if it be impossible to get it for less; but not a copper further, this being said to be the then limit of the law—naval stores were positively forbidden to be stipulated for.
               Upon these facts, the Secretary of State has the honor of suggesting.
               1. That ransom and peace go hand and hand, if practicable; but that if peace cannot be obtained, a ransom be effected without delay.
               2. That the negociator after endeavoring to obtain a ransom at the lowest possible rate, be at liberty to go as far as three or even four thousand dollars per man; it being probable that this heavy expense need not be repeated, if either Portugal continues her enmity to Algiers, or the American frigates should be successful.
               3. That the peace may be purchased at any sum not exceeding fifteen thousand dollars per annum, and a douceur of twenty five thousand dollars in hand.
               4. That a Consul be immediately dispatched, according to the advice of Colo. Humphreys, if a qualified man can be found, and the Dey will receive him. There is a Mr Gabriels of Norfolk in Virginia, a Dutch merchant, well qualified for such an office.
               Summary of the foregoing sums.
112 Captives ...... at 2000 ...... 224,000. dollars
                    at 3000 ...... 336,000.
                    at 4000 ...... 448,000.
Say then that the ransom may amount to ........  448,000. dolrs
Add to be paid in hand as a douceur
for peace ....................................... 25,000.
                                                 473,000.
               Balance of 800,000 .............. 327,000.
               Now taking 300,000. dollars, as the principal at 5 per Cent (the probable rate of the loan) for the 15,000 dollars to be paid
                  
                  annually, and the other 27,000 dollars for contingent charges, the whole sum of 800,000 dollars will be consumed.
               5. However, if by any modification of the 800,000 dollars a peace and ransom can be obtained, except by the payment of an excessive sum in hand, it may perhaps be adviseable to permit the negociator to modify accordingly; restricting him notwithstanding to the foregoing sums for a ransom.
               
                  Edm: Randolph
               
            